DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 12/23/2020 has been entered. Claims 11-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 11,
Line 13-15 recites “wherein one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements is disposed over the member”. There is not support in the original disclosure for this claim limitation. Paragraph [0159] discloses that the cavity can be used with first plurality of ultrasound radiating elements would be disposed over the member. The disclosure does not specify how the member would be oriented as to be disposed over an external surface of the tubular body which comprises a first lumen without blocking fluid communication. Figure 18A which is the only embodiment that depicts a member is not described as being used with a processing unit to control the flow of fluid via first and second set of ultrasound radiating elements. 
Examiner notes claims 12-18 are similarly rejected by virtue of their dependency on claim 11.
In regard to claim 19,
Line 13-14 recites “wherein the first plurality of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member”. There is not support in the original disclosure for this claim limitation. Paragraph [0159] discloses that the cavity can be used with the other embodiments in the disclosure but does not describe the orientation of the member relative to the ultrasound radiating elements of the other embodiments. The disclosure does not specify the location of the first set and second set of plurality of ultrasound radiating elements relative to the member or specifically that when the member was implemented in an embodiment containing two sets of ultrasound radiating members one of the plurality of ultrasound radiating elements from specifically the first plurality of ultrasound radiating elements would be disposed over the member. The disclosure does not specify how the member would be oriented as to be disposed over an external surface of the tubular body and still allow the processing unit to be configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter 
In regard to claim 20,
Line 12-13 recites “wherein the first set of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member”. There is not support in the original disclosure for this claim limitation. Paragraph [0159] discloses that the cavity can be used with the other embodiments in the disclosure but does not describe the orientation of the member relative to the ultrasound radiating elements of the other embodiments. The disclosure does not specify the location of the first set and second set of plurality of ultrasound radiating elements relative to the member or specifically that when the member was implemented in an embodiment containing two sets of ultrasound radiating members a first ultrasound radiating element from specifically the first set of ultrasound radiating elements would be disposed over the member. The disclosure does not specify how the member would be oriented as to be disposed over an external surface of the tubular body and still allow the processing unit to be configured to selectively activate the first set of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to selectively activate the second set of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction. Figure 18A which is the only embodiment that depicts a member is not described as being used with a processing unit to control the flow of fluid via first and second set of ultrasound radiating elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilcox (U.S. PG publication 20080319376) further in view of Bennett (U.S. PG publication 20030153833) further in view of Tachibana (U.S. patent no. 6096000).
 In regard to claim 11, 
Wilcox discloses an apparatus (see figure 1: wherein the entire structure shown is construed as the apparatus) for delivering drugs to a target region (paragraph [0040]: wherein the ultrasonic catheter can be used to deliver a therapeutic compound to a blood clot in the brain), the apparatus comprising

a tubular body (figure 1 and 9A, item 12) comprising a first lumen (figure 2B, item 30a: wherein a first lumen is construed as a fluid delivery lumen);
a first set of a first plurality of ultrasound radiating elements (figure 7, item 40: wherein the ultrasound radiating elements on the left are construed as the first set) spaced apart longitudinally along a first side of the ultrasound catheter (paragraph [0056]: wherein the ultrasound radiating members are placed in the inner core of the central lumen 51 in the tubular body on a first side of the ultrasound catheter), and a second set of a second plurality of ultrasound radiating members (figure 7, item 40: wherein the ultrasound radiating elements on the right are construed as the second set) spaced apart longitudinally along a second side of the ultrasound catheter (paragraph [0056]: wherein the ultrasound radiating members are placed in the inner core of the central lumen 51 in the tubular body on a second side of the ultrasound catheter);
a first passage (figure 2B, item 58a: wherein a first passage is construed as a port) in fluid communication with the first lumen (paragraph [0055]: wherein lumens 30a-f have ports 58a-f that allow fluids to be delivered or evacuated from the lumens); and
a processing unit (figure 11, item 78), the processing unit configured to selectively activate the first plurality of ultrasound radiating elements (paragraph [0100]: wherein the ultrasound radiating members can be repeatedly activated in a sequential order in an axial direction to create an acoustic peristaltic pump effect that drives fluid delivered from the fluid delivery ports in both a radial and axial direction, paragraph [0061]: wherein the ultrasound radiating elements can be individually addressable; paragraph [0055]) and the processing unit configured to selectively activate the second plurality of ultrasound radiating elements 
Wilcox fails to disclose a member disposed over an external surface of the tubular body forming a cavity, wherein the cavity is configured to reduce a portion of ultrasound energy transmitted in a direction towards the cavity and increase a portion of ultrasound energy transmitted in a direction away from the cavity; wherein one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements is disposed over the member; and a processing unit configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to selectively activate the second plurality of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction.
Bennett teaches an ultrasound catheter (figure 1A, item 10) comprising: 
a tubular body (figure 1A, item 12) comprising a first lumen (figure 1A, item 38); 
a member (figure 1A, item 18) disposed over an external surface (figure 1A, item 14) of the tubular body forming a cavity (figure 1A, item 30), wherein the cavity is configured to reduce the portion of ultrasound energy transmitted in a direction towards the cavity and increase the portion of ultrasound energy transmitted in a direction away from the cavity (paragraph [0056] and [0058]); and an ultrasound radiating element (figure 1A, item 20) disposed over the member (paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox to include a member disposed over an external surface of the tubular body forming a cavity, wherein the cavity is configured to reduce the portion of ultrasound 
It would have been an obvious matter of design choice to modify Wilcox to include one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements disposed over the member rather than one of the plurality of ultrasound radiating elements from the second plurality of ultrasound radiating elements disposed over the member since applicant has not disclosed that having one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements disposed over the member solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements disposed over the member, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Examiner notes no clear benefit is disclosed for having specifically one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements disposed over the member rather than one of the plurality of ultrasound radiating elements from the second plurality of ultrasound radiating elements disposed over the member. One of ordinary skill in the art based on the teachings of Bennett would recognize one of the plurality of ultrasound radiating elements from the first plurality of ultrasound radiating elements can be disposed over the member depending on the desired result/function. 
Wilcox in view of Bennet fails to disclose a processing unit configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid 
Tachibana teaches a processing unit (column 6, line 54-60: wherein a computer is construed as a processing unit), the processing unit configured to selectively control the source of ultrasound energy to control delivery of medication or suction of bodily fluids (column 6, line 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox in view of Bennet to include a processing unit configured to selectively control the source of ultrasound energy to control delivery of medication or suction of bodily fluids, as taught by Tachibana, for the purpose of aiding in controlling delivery or suction (column 6, line 54-60 of Tachibana).  
Examiner notes that each ultrasound radiating element of Wilcox can be individually addressable (paragraph [0061], [0087]) via the processing unit. In addition a first fluid is capable of being delivered in a first direction (paragraph [0040], [0055]) while a second fluid can be evacuated in a second direction (paragraph [0073], [0055]) in Wilcox. Furthermore Wilcox discloses the ultrasound radiating elements can be repeatedly activated by the processing unit in a sequential order in an axial direction to create an acoustic peristaltic pump effect (paragraph [0100]). Based on the teachings of Tachibana one of ordinary skill in the art would recognize the processing unit of Wilcox can be used to address the ultrasound radiating elements to aid in controlling delivery or suction via the ultrasound radiating elements.  One would recognize the processing unit which is configured to address the ultrasound radiating elements individually and disclosed as being capable of activating the ultrasound radiating 
In regard to claim 12,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.
Wilcox discloses further comprising a pump (figure 11, item 204) in fluid communication with the first lumen (paragraph [0073] and [0075]), the pump configured to pump a first therapeutic compound through the first lumen and out of the first passage (paragraph [0075]: wherein a single pump can provide fluid delivery and fluid removal).
In regard to claim 13,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.
Wilcox discloses further comprising a second passage (figure 1, item 31) in fluid communication with a second lumen (figure 9A, item 44; paragraph [0074]).
In regard to claim 14,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 13.
Wilcox discloses further comprising a second pump in fluid communication with the second lumen (paragraph [0075]: wherein the cooling fluid lumen 44 can be connected to a vacuum source and one pump for fluid delivery and another pump for fluid removal is present).
In regard to claim 15,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.

In regard to claim 16,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.
Wilcox as modified by Tachibana teaches wherein the processing unit is configured to alternately activate adjacent ultrasound radiating elements of the first plurality and the second plurality of ultrasound radiating elements such that at least a portion of the fluid proximate a distal-most radiating element of two or more ultrasound radiating elements flows proximal the activated ultrasound 
In regard to claim 17,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.
Wilcox as modified by Tachibana teaches wherein the processing unit is configured to simultaneously activate the first plurality and the second plurality of ultrasound radiating elements such that at least a portion of the fluid remains between the activated ultrasound radiating elements (paragraph [0055] and [0087] of Wilcox; paragraph [0059] of Wilcox: wherein each group comprises one or more ultrasound radiating members 40; paragraph [0065] of Wilcox: wherein when a group is activated, each group capable of having one or more ultrasound radiating member 40, ultrasonic energy is delivered; paragraph [0102] of Wilcox: wherein the power circuits 72 and power calculation device 74, which are coupled to the ultrasound radiating members, are all coupled to the processing unit 78; Examiner notes Wilcox without modification is capable of addressing the ultrasound radiating elements 
	In regard to claim 18,
Wilcox in view of Bennett in view of Tachibana teaches the apparatus of Claim 11.
Wilcox as modified by Tachibana teaches wherein the processing unit is configured to sequentially activate the first plurality and the second plurality of ultrasound radiating elements (paragraph [0061] of Wilcox: wherein each group comprises an individually addressable ultrasound radiating member; paragraph [0100] of Wilcox: wherein the ultrasound radiating member can be repeatedly activated in a sequential order) wherein: 
the first plurality of ultrasound radiating elements along the first side of the ultrasound catheter can be activated in the first direction such that the first fluid is directed to a first target area (paragraph [0055] and [0087] of Wilcox; paragraph [0061] of Wilcox: wherein each group comprises an individually addressable ultrasound radiating member; paragraph [0100] of Wilcox: wherein the ultrasound radiating member can be repeatedly activated in a sequential order; paragraph [0040] of Wilcox; Wilcox teaches directing a first fluid to a first target area and that the ultrasound radiating elements can be individually controlled. Wilcox combined with Tachibana results in a modified processing unit used to address the ultrasound radiating elements to aid in controlling delivery or suction via the ultrasound radiating elements moving fluid in a delivery or suction direction which therefore results in the first plurality of ultrasound radiating elements along the first side of the ultrasound catheter can be activated in the first direction such that the first fluid is directed to a first target area); and 

In regard to claim 19,
Wilcox discloses an apparatus (see figure 1: wherein the entire structure shown is construed as the apparatus) for delivering drugs to a target region (paragraph [0040]: wherein the ultrasonic catheter can be used to deliver a therapeutic compound to a blood clot in the brain), the apparatus comprising:
an ultrasound catheter (figure 1, item 10) comprising: 
a tubular body (figure 1 and 9A, item 12) comprising a lumen (figure 2B, item 30a: wherein a first lumen is construed as a fluid delivery lumen);
a first plurality of ultrasound radiating elements (figure 7, item 40: wherein the ultrasound radiating elements on the left are construed as the first plurality) spaced 
a second plurality of ultrasound radiating elements (figure 7, item 40: wherein the ultrasound radiating elements on the right are construed as the second plurality) spaced apart longitudinally along a second side of the ultrasound catheter (paragraph [0056]: wherein the ultrasound radiating members are placed in the inner core of the central lumen 51 in the tubular body on a second side of the ultrasound catheter), 
wherein the first plurality of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member; and 
a processing unit (figure 11, item 78), the processing unit configured to selectively activate the first plurality of ultrasound radiating elements (paragraph [0100]: wherein the ultrasound radiating members can be repeatedly activated in a sequential order in an axial direction to create an acoustic peristaltic pump effect that drives fluid delivered from the fluid delivery ports in both a radial and axial direction, paragraph [0061]: wherein the ultrasound radiating elements can be individually addressable; paragraph [0055]) and the processing unit configured to selectively activate the second plurality of ultrasound radiating elements (paragraph [0100]: wherein the ultrasound radiating members can be repeatedly activated in a sequential order in an axial direction to create an acoustic peristaltic pump effect that drives fluid delivered from the fluid delivery ports in both a radial and axial direction, paragraph [0061]: wherein the ultrasound radiating elements can be individually addressable).
Wilcox fails to disclose a member disposed over an external surface of the tubular body forming a cavity, wherein the cavity is configured to reduce a portion of ultrasound energy transmitted in a direction towards the cavity and increase a portion of ultrasound energy 
Bennett teaches an ultrasound catheter (figure 1A, item 10) comprising: 
a tubular body (figure 1A, item 12) comprising a first lumen (figure 1A, item 38); 
a member (figure 1A, item 18) disposed over an external surface (figure 1A, item 14) of the tubular body forming a cavity (figure 1A, item 30), wherein the cavity is configured to reduce the portion of ultrasound energy transmitted in a direction towards the cavity and increase the portion of ultrasound energy transmitted in a direction away from the cavity (paragraph [0056] and [0058]); and an ultrasound radiating element (figure 1A, item 20) disposed over the member (paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox to include a member disposed over an external surface of the tubular body forming a cavity, wherein the cavity is configured to reduce the portion of ultrasound energy transmitted in a direction towards the cavity and increase the portion of ultrasound energy transmitted in a direction away from the cavity; and an ultrasound radiating element disposed over the member, as taught by Bennett, for the purpose of delivering ultrasound energy produced with a greater efficiency (Bennett, paragraph [0056]). 
It would have been an obvious matter of design choice to modify Wilcox to include wherein the first plurality of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member rather than wherein the second plurality of ultrasound radiating elements includes a first plurality of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member rather than wherein the second plurality of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member. One of ordinary skill in the art based on the teachings of Bennett would recognize a first ultrasound radiating element of the first plurality of ultrasound radiating elements can be disposed over the member depending on the desired result/function. 
Wilcox in view of Bennet fails to disclose a processing unit configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to selectively activate the second plurality of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction.
Tachibana teaches a processing unit (column 6, line 54-60: wherein a computer is construed as a processing unit), the processing unit configured to selectively control the source 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox in view of Bennet to include a processing unit configured to selectively control the source of ultrasound energy to control delivery of medication or suction of bodily fluids, as taught by Tachibana, for the purpose of aiding in controlling delivery or suction (column 6, line 54-60 of Tachibana).  
Examiner notes that each ultrasound radiating element of Wilcox can be individually addressable (paragraph [0061], [0087]) via the processing unit. In addition a first fluid is capable of being delivered in a first direction (paragraph [0040], [0055]) while a second fluid can be evacuated in a second direction (paragraph [0073], [0055]) in Wilcox. Furthermore Wilcox discloses the ultrasound radiating elements can be repeatedly activated by the processing unit in a sequential order in an axial direction to create an acoustic peristaltic pump effect (paragraph [0100]). Based on the teachings of Tachibana one of ordinary skill in the art would recognize the processing unit of Wilcox can be used to address the ultrasound radiating elements to aid in controlling delivery or suction via the ultrasound radiating elements.  One would recognize the processing unit which is configured to address the ultrasound radiating elements individually and disclosed as being capable of activating the ultrasound radiating elements in a sequential order to control fluid flow could be modified in view of Tachibana to result in the processing unit configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to selectively activate the second plurality of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction.

Wilcox teaches an apparatus (see figure 1: wherein the entire structure shown is construed as the apparatus) for delivering drugs to a target region (paragraph [0040]: wherein the ultrasonic catheter can be used to deliver a therapeutic compound to a blood clot in the brain), the apparatus comprising:
an ultrasound catheter (figure 1, item 10) including a tubular body (figure 1 and 9A, item 12) having an external surface (see figure 2 and 9A); 
a first set of ultrasound radiating elements (figure 7, item 40: wherein the ultrasound radiating elements on the left are construed as the first set) spaced apart longitudinally along a first side of the ultrasound catheter (paragraph [0056]: wherein the ultrasound radiating members are placed in the inner core of the central lumen 51 in the tubular body on a first side of the ultrasound catheter); 
a second set of ultrasound radiating elements (figure 7, item 40: wherein the ultrasound radiating elements on the right are construed as the second set) spaced apart longitudinally along a second side of the ultrasound catheter (paragraph [0056]: wherein the ultrasound radiating members are placed in the inner core of the central lumen 51 in the tubular body on a second side of the ultrasound catheter); and
a processing unit (figure 11, item 78) coupled to the ultrasound catheter, the processing unit configured to selectively activate the first set of ultrasound radiating elements (paragraph [0100]: wherein the ultrasound radiating members can be repeatedly activated in a sequential order in an axial direction to create an acoustic peristaltic pump effect that drives fluid delivered from the fluid delivery ports in both a radial and axial direction, paragraph [0061]: wherein the ultrasound radiating elements can be individually addressable; paragraph [0055]) and the processing unit configured to selectively activate the second set of ultrasound radiating elements (paragraph [0100]: wherein the ultrasound radiating members can be repeatedly 
Wilcox fails to disclose a member disposed along the external surface of the tubular body and defining a cavity between the member and the tubular body, wherein the cavity is configured to reduce a portion of ultrasound energy transmitted in a direction towards the cavity and increase a portion of ultrasound energy transmitted in a direction away from the cavity; wherein the first set of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member; and a processing unit configured to selectively activate the first set of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to selectively activate the second set of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction.
Bennett teaches an ultrasound catheter (figure 1A, item 10) comprising: 
a tubular body (figure 1A, item 12) comprising a first lumen (figure 1A, item 38); 
a member (figure 1A, item 18) disposed along the external surface (figure 1A, item 14) of the tubular body forming a cavity (figure 1A, item 30), wherein the cavity is configured to reduce the portion of ultrasound energy transmitted in a direction towards the cavity and increase the portion of ultrasound energy transmitted in a direction away from the cavity (paragraph [0056] and [0058]); and an ultrasound radiating element (figure 1A, item 20) disposed over the member (paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox to include a member disposed along the external surface of the tubular body forming a cavity, wherein the cavity is configured to reduce the portion of ultrasound 
It would have been an obvious matter of design choice to modify Wilcox to include a first ultrasound radiating element of the first set of ultrasound radiating elements disposed over the member rather than a first ultrasound radiating element of the second set of ultrasound radiating elements disposed over the member since applicant has not disclosed that having a first ultrasound radiating element of the first set of ultrasound radiating elements disposed over the member solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the first set of ultrasound radiating elements includes a first ultrasound radiating element disposed over the member, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Examiner notes no clear benefit is disclosed for having specifically a first ultrasound radiating element of the first set of ultrasound radiating elements disposed over the member rather than a first ultrasound radiating element of the second set of ultrasound radiating elements disposed over the member. One of ordinary skill in the art based on the teachings of Bennett would recognize a first ultrasound radiating element of the first set of ultrasound radiating elements can be disposed over the member depending on the desired result/function. 
Wilcox in view of Bennet fails to disclose a processing unit configured to selectively activate the first set of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and the processing unit configured to 
Tachibana teaches a processing unit (column 6, line 54-60: wherein a computer is construed as a processing unit), the processing unit configured to selectively control the source of ultrasound energy to control delivery of medication or suction of bodily fluids (column 6, line 54-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilcox in view of Bennet to include a processing unit configured to selectively control the source of ultrasound energy to control delivery of medication or suction of bodily fluids, as taught by Tachibana, for the purpose of aiding in controlling delivery or suction (column 6, line 54-60).  
Examiner notes that each ultrasound radiating element of Wilcox can be individually addressable (paragraph [0061], [0087]) via the processing unit. In addition a first fluid is capable of being delivered in a first direction (paragraph [0040], [0055]) while a second fluid can be evacuated in a second direction (paragraph [0073], [0055]) in Wilcox. Furthermore Wilcox discloses the ultrasound radiating elements can be repeatedly activated by the processing unit in a sequential order in an axial direction to create an acoustic peristaltic pump effect (paragraph [0100]). Based on the teachings of Tachibana one of ordinary skill in the art would recognize the processing unit of Wilcox can be used to address the ultrasound radiating elements to aid in controlling delivery or suction via the ultrasound radiating elements.  One would recognize the processing unit which is configured to address the ultrasound radiating elements individually and disclosed as being capable of activating the ultrasound radiating elements in a sequential order to control fluid flow could be modified in view of Tachibana to .
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of 9 in response to the rejection of claims 11-20 under 35 U.S.C. 112(a) that it is believed that the specification sufficiently discloses the claimed invention. Applicant argues while the cavity is not shown in figures 17A-17D, the cavity is clearly shown and described with reference to figure 18A-18C. Examiner agrees that the cavity is shown in figures 18A-18C. Figures 18A-18C however do not contain the required first set of a first plurality of ultrasound radiating elements or a second set of a second plurality of ultrasound radiating elements or a first passage in fluid communication with the first lumen as required by claim 11. Applicant argues on page 7 of 9 that “It can be appreciated that as stated in paragraph [0162], the ultrasound catheters of other embodiments such as those described with reference to FIGS. 17A-17D could include a member and define a cavity for at least one of the ultrasound radiating elements. The details of how such structure is arranged is clearly shown and described with reference to FIGS. 18A-18C (e.g., FIG. 18A depicts one example ultrasound transducer with a member and a cavity and the structure of that example ultrasound transducer can be used in the ultrasound catheter of FIGS. 17A-17D)”. Examiner respectfully disagrees. Examiner has reviewed paragraph [0162] of the instant disclosure and it does not appear to state that the ultrasound catheters of other embodiments such as those described with reference to FIGS. 17A-17D could include a member and define a cavity for at least one of the ultrasound radiating elements. Paragraph [0159] of Applicant’s disclosure does state that the cavity can be used with the other embodiments in the disclosure, but does not describe the orientation of the member relative to ultrasound radiating elements of the other embodiments, particularly in embodiments that contain more than one set of ultrasound radiating elements. The disclosure does not specify the location of the first set and second set of plurality of ultrasound radiating elements of the embodiment shown in figure 17A-17D relative to the member of figure 18A or specifically that when the member of figure 18A was implemented in an embodiment containing two sets of ultrasound radiating members, like the embodiment shown in figure 17A, one of the plurality of ultrasound radiating elements from specifically the first plurality of ultrasound radiating elements would be disposed over the member. The disclosure does not specify how member 1818 from figure 18A would be oriented as to be disposed over an external surface of the tubular body of the catheter 1700 which comprises a first lumen and first passage. The disclosure does not specify or give guidance as how one ultrasound radiating element from the first plurality of ultrasound radiating elements shown in figure 17A, which is across from one ultrasound radiating element of the second plurality of ultrasound radiating elements, would be disposed over the member without blocking fluid from exiting the first passage. 
    PNG
    media_image1.png
    390
    674
    media_image1.png
    Greyscale

directly contradict this function since as disclosed in paragraph [0159] and [0165] the cavity 1830 can reduce the flow effects of the ultrasound energy on fluid contained within the catheter. If the flow effects of the ultrasound energy on fluid contained within the catheter was reduced, it is unclear if activation of ultrasound radiating elements could be used to generate a flow pattern.
Applicant argues on page 7 of 9 that claims 19 and 20, which recite similar structure, are also supported by the specification for similar reasons. See response to these reasons above which would apply to claims 19 and 20. 
control the source of ultrasound energy to control delivery of medication or suction of fluids not selectively activate. As noted in the Non-final office action mailed 9/23/2020 it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the processing unit of Wilcox to be configured to selectively activate the first plurality of ultrasound radiating elements to control the flow of a first fluid surrounding the ultrasound catheter in a first direction and configured to selectively activate the second plurality of ultrasound radiating elements to control the flow of a second fluid surrounding the ultrasound catheter in a second direction, wherein the second direction is different from the first direction, as Wilcox teaches a first fluid is capable of being delivered in a first direction (paragraph [0040] and [0055] of Wilcox) and a second fluid can be evacuated in a second direction (paragraph [0073] and [0055] of Wilcox) and that the ultrasound radiating elements are individually addressable (paragraph [0061] and [0087] of Wilcox) and Tachibana teaches that selectively controlling ultrasound radiating elements is beneficial for aiding in control of delivery or suction of fluid.
Applicant argues on page 8 of 9 that the Office Action made reference to column 6, lines 54-60 as teaching the claimed selective activation and that this is a clear error. Applicant states that this passage discloses frequency adjustments, not selective activation, in order to create a pumping action. As stated above in the Non-final office action mailed 9/23/2020 Tachibana was cited as teaching selective control (i.e. control by frequency adjustments as supported by column 6, lines 54-60) not selective activation for the purpose of aiding in controlling suction or delivery of fluid. As stated above it 
Applicant argues that based on at least these remarks, the Applicant respectfully submits that Tachibana cannot sufficient remedy the shortcomings of Wilcox and/or Bennett and as such claims 11, 19, 20 as well as those claims depending therefrom, cannot reasonably be considered obvious in view of these art references. Examiner respectfully disagrees. See response to remarks above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783